DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent Application No. 17/506,403, in view of Li,  (U.S. Patent Application Publication No. 20 A1), [hereinafter Bells] 2016/0286232 A1. The reference application discloses all the limitations of the instant application, as shown in the table below. However, the reference application does not explicitly state “without performing a search.” Li suggests “without performing a search” (In bilateral matching, the video coder may performing a motion search for a first set of reference data in a first reference picture that corresponds to a second set of reference data in a second reference picture; 0155). In summary, the video coder may select a picture located on the other side of the current picture (in display order) having the same POC distance… Alternatively, any techniques based on the bilateral MV assumption can be used to generate the second reference picture and its motion vector.0203

Instant application 16/728,747
Co-pending application 17/506,403
1. An apparatus for performing inter-prediction for a picture block using a first motion vector associated with a first reference picture of a video and a second motion vector associated with a second reference picture of the video, the apparatus comprising:
a processor; and
a non-transitory computer-readable medium including computer-executable instructions that, when executed by the processor, cause the apparatus to carry out a method comprising:
obtaining an estimate of the first motion vector;

determining, by performing a search within a search space specified based on the estimate of the first motion vector, the first motion vector;

obtaining an estimate of the second motion vector;

calculating, without performing a search, the second motion vector based on:
the estimate of the second motion vector, and
a difference between the first motion vector and the estimate of the first motion vector; and

applying the first motion vector and the second motion vector in association with an inter-prediction operation performed on the picture block.

1. An apparatus for performing inter-prediction for a picture block using a first motion vector associated with a first reference picture of a video and a second motion vector associated with a second reference picture of the video, the apparatus comprising:
a processor; and
a non-transitory computer-readable medium including computer-executable instructions that, when executed by the processor, cause the apparatus to carry out a method comprising:

obtaining an estimate of the first motion vector;

determining, by performing a search within a search space specified based on the estimate of the first motion vector, the first motion vector;

obtaining an estimate of the second motion vector;
 
calculating 
the second motion vector by applying a 
difference between the first motion vector and the estimate of the first motion vector to the estimate of the second motion vector; and

applying the first motion vector and the second motion vector in association with an inter-prediction operation performed on the picture block.

2. The apparatus according to claim 1, wherein the calculating the second motion vector comprises:
adding to the estimate of the second motion vector:
the difference between the first motion vector and the estimate of the first motion vector, or
a function of the difference between the first motion vector and the estimate of the first motion vector.
2. The apparatus according to claim 1, wherein the calculating the second motion vector comprises:
adding to the estimate of the second motion vector:
the difference between the first motion vector and the estimate of the first motion vector, or
a function of the difference between the first motion vector and the estimate of the first motion vector.
3. The apparatus according to claim 2, wherein the function includes scaling by a scaling factor and/or clipping.

3. The apparatus according to claim 2, wherein the function includes scaling by a scaling factor and/or clipping.

4. The apparatus according to claim 3, wherein the value of the scaling factor depends on a ratio between the respective distances of the first reference picture and the second reference picture to the current picture.
4. The apparatus according to claim 3, wherein the value of the scaling factor depends on a ratio between the respective distances of the first reference picture and the second reference picture to the current picture.

5. The apparatus according to claim 1, wherein the method further comprises:

obtaining two reference pictures;

selecting the first reference picture from among the two reference pictures; and

selecting the second reference picture from among the two reference pictures.

5. The apparatus according to claim 1, wherein the method further comprises:

obtaining two reference pictures;

selecting the first reference picture from among the two reference pictures; and

selecting the second reference picture from among the two reference pictures.
6. The apparatus according to claim 5, wherein the method comprises:

selecting the first picture or the second picture in accordance with the respective first picture or second picture being referred to, in a bit stream that also includes the coded picture block of the video, by an index relating to a predefined list of reference pictures among at least two lists of reference pictures, 

wherein a list of reference pictures associates an index with the position of a reference picture with respect to the current picture.

6. The apparatus according to claim 5, wherein the method comprises:

selecting the first picture or the second picture in accordance with the respective first picture or second picture being referred to, in a bit stream that also includes the coded picture block of the video, by an index relating to a predefined list of reference pictures among at least two lists of reference pictures,

wherein a list of reference pictures associates an index with the position of a reference picture with respect to the current picture.

7. The apparatus according to claim 6, wherein the method comprises:

selecting as the first reference picture, in accordance with the two reference pictures being referred to in the bitstream by an index in the same predefined list of reference pictures, the picture with the highest position in said list of reference pictures.
7. The apparatus according to claim 6, wherein the method comprises:

selecting as the first reference picture, in accordance with the two reference pictures being referred to in the bitstream by an index in the same predefined list of reference pictures, the picture with the highest position in said list of reference pictures.
8. The apparatus according to claim 5, wherein the method comprises:

selecting, as the first reference picture, the picture that has a lowest temporal layer among the two pictures, 

wherein a temporal layer of a reference picture indicates a number of pictures that must be decoded to decode the reference picture.
8. The apparatus according to claim 5, wherein the method comprises:

selecting, as the first reference picture, the picture that has a lowest temporal layer among the two pictures,

wherein a temporal layer of a reference picture indicates a number of pictures that must be decoded to decode the reference picture.

9. The apparatus according to claim 5, wherein the method comprises:

selecting, as the first reference picture, the picture that has a lowest base quantization value, 

wherein a base quantization value refers to a quantization value that is common to a picture slice and used for all blocks.
9. The apparatus according to claim 5, wherein the method comprises:

selecting, as the first reference picture, the picture that has a lowest base quantization value,

wherein a base quantization value refers to a quantization value that is common to a picture slice and used for all blocks.
10. The apparatus according to claim 5, wherein the method comprises:

selecting, as the first reference picture, the picture that has a lowest distance to the current picture.
10. The apparatus according to claim 5, wherein the method comprises:

selecting, as the first reference picture, the picture that has a lowest distance to the current picture.
11. The apparatus according to claim 5, wherein the method comprises:

selecting the first reference picture and the second reference picture such that the estimate of the first motion vector is smaller in magnitude than the estimate of the second motion vector.

11. The apparatus according to claim 5, wherein the method comprises:

selecting the first reference picture and the second reference picture such that the estimate of the first motion vector is smaller in magnitude than the estimate of the second motion vector.

12. The apparatus according to claim 1, wherein the method further comprises:

determining the estimate of the first motion vector and the estimate of the second motion vector by selecting the estimate of the first motion vector and the estimate of the second motion vector from a set of motion vector candidates based on similarity of a template with a portion of the picture referred to by the respective motion vector candidate.
12. The apparatus according to claim 1, wherein the method further comprises:

determining the estimate of the first motion vector and the estimate of the second motion vector by selecting the estimate of the first motion vector and the estimate of the second motion vector from a set of motion vector candidates based on similarity of a template with a portion of the picture referred to by the respective motion vector candidate.

13.  The apparatus of claim 1, configured to carry out functionality of a video decoder that decodes a plurality of pictures from a bitstream, the apparatus further comprising computer-executable instructions that, when executed by the processor, cause the apparatus to further perform:

determining a prediction block according to a portion of the first reference picture referred to by the first motion vector and a portion of the second reference picture referred to by the second motion vector;

obtaining, from the bitstream, the estimation of the first motion vector and the estimate of the second motion vector; and

reconstructing the current block according to the prediction block.

13. The apparatus of claim 1, configured to carry out functionality of a video decoder that decodes a plurality of pictures from a bitstream, the apparatus further comprising computer-executable instructions that, when executed by the processor, cause the apparatus to further perform:

determining a prediction block according to a portion of the first reference picture referred to by the first motion vector and a portion of the second reference picture referred to by the second motion vector;

obtaining, from the bitstream, the estimation of the first motion vector and the estimate of the second motion vector; and

reconstructing the current block according to the prediction block.

14. The apparatus of claim 1, configured to carry out functionality of a video encoder that encodes a plurality of pictures into a bitstream, the apparatus further comprising computer-executable instructions that, when executed by the processor, cause the apparatus to further perform:

determining a prediction block according to a portion of the first reference picture referred to by the first motion vector and a portion of the second reference picture referred to by the second motion vector;

including into the bitstream the estimate of the first motion vector and the estimate of the second motion vector;

reconstructing the current block according to the prediction block; and

storing the reconstructed block in a memory.

14. The apparatus of claim 1, configured to carry out functionality of a video encoder that encodes a plurality of pictures into a bitstream, the apparatus further comprising computer-executable instructions that, when executed by the processor, cause the apparatus to further perform:

determining a prediction block according to a portion of the first reference picture referred to by the first motion vector and a portion of the second reference picture referred to by the second motion vector;

including into the bitstream the estimate of the first motion vector and the estimate of the second motion vector;

reconstructing the current block according to the prediction block; and

storing the reconstructed block in a memory.

15. A method for performing inter-prediction for a picture block using a first motion vector associated with-e a first reference picture of a video and a second motion vector associated with a second reference picture of the video, the method comprising:

obtaining an estimate of the first motion vector;

determining, by performing a search within a search space specified based on the estimate of the first motion vector, the first motion vector;

obtaining an estimate of the second motion vector;

calculating, without performing a search, the second motion vector based on:
the estimate of the second motion vector, and
a difference between the first motion vector and the estimate of the first motion vector; and
applying the first motion vector and the second motion vector in association with an inter-prediction operation performed on the picture block.

15. A method for performing inter-prediction for a picture block using a first motion vector associated with a first reference picture of a video and a second motion vector associated with a second reference picture of the video, the method comprising:

obtaining an estimate of the first motion vector;

determining, by performing a search within a search space specified based on the estimate of the first motion vector, the first motion vector;

obtaining an estimate of the second motion vector;

calculating 
the second motion vector by applying 
a difference between the first motion vector and the estimate of the first motion vector to the estimate of the second motion vector; and

applying the first motion vector and the second motion vector in association with an inter-prediction operation performed on the picture block.
16.  A non-transitory computer-readable medium carrying executable instructions that, when executed by a processor in an apparatus, cause the apparatus to perform a method for performing inter-prediction for a picture block using a first motion vector associated with a first reference picture of a video and a second motion vector associated with a second reference picture of the video, 

the first and second motion vectors applied in inter- prediction of a picture block in a current picture of the video, the method comprising:

obtaining an estimate of the first motion vector;

determining, by performing a search within a search space specified based on the estimate of the first motion vector, the first motion vector;

obtaining an estimate of the second motion vector;

calculating, without performing a search, the second motion vector based on:
the estimate of the second motion vector, and
a difference between the first motion vector and the estimate of the first motion vector; and

applying the first motion vector and the second motion vector in association with an inter-prediction operation performed on the picture block.

16. A non-transitory computer-readable medium carrying executable instructions that, when executed by a processor in an apparatus, cause the apparatus to perform a method for performing inter-prediction for a picture block using a first motion vector associated with a first reference picture of a video and a second motion vector associated with a second reference picture of the video, the method comprising:




obtaining an estimate of the first motion vector;

determining, by performing a search within a search space specified based on the estimate of the first motion vector, the first motion vector;

obtaining an estimate of the second motion vector;

calculating 
the second motion vector by applying 

a difference between the first motion vector 
and the estimate of the first motion vector to the estimate of the second motion vector; and

applying the first motion vector and the second motion vector in association with an inter-prediction operation performed on the picture block.

17. The method of claim 15, wherein the recited operations are carried out by a video coder.

17. The method of claim 15, wherein the recited operations are carried out by a video coder.

18.  The method of claim 15, wherein the recited operations are carried out by a video decoder.

18. The method of claim 15, wherein the recited operations are carried out by a video decoder.

19. The apparatus of claim 1, wherein the recited operations are carried out by a video coder.

19. The apparatus of claim 1, wherein the recited operations are carried out by a video coder.
20. The apparatus of claim 1, wherein the recited operations are carried out by a video decoder.
20. The apparatus of claim 1, wherein the recited operations are carried out by a video decoder.



Claim Interpretation
 The term “highest position” in claim 7 is interpreted as the top position (i.e., the first position of a list of referenced pictures), based on applicant’s arguments dated 04/28/2021.
The term “a lowest base quantization value” in claim 9 is interpreted as follows: “Selection of reference picture with a lower quantization parameter means that a reference picture with a better quality is used for the motion vector refinement, which then also leads to better refinement results, based on the instant application p. 26, lns. 2-4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “calculating, without performing a search, the second motion vector” renders the claims indefinite because it is unclear what is meant by without performing a search. It could mean searching templates, or search space for a candidate or searching a list or any search.
Claim 14 is also indefinite because it is unclear if the limitation “storing the reconstructed block in a memory” refers to the memory in claim 1 from which it depends, or is a separate memory. For the purpose of examination, it is interpreted as “storing the reconstructed block in the memory.”
Claims 17 and 19 are also indefinite because it is unclear if the limitations “a video coder” refer to encoders or a decoders. For the purpose of examination, it is interpreted as “a video encoder.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (U.S. Patent Application Publication No. 2016/0286232 A1), [hereinafter Li], and further in view of  Chuang et al., (U.S. Patent Application Publication No. 2018/0249154 A1), [hereinafter Chuang].

Claims 1-8 and 10-15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Li et al., (U.S. Patent Application Publication No. 2016/0286232 A1), hereinafter (“Li”).
Regarding Claim 1, Li discloses an apparatus (a video coder (a video encoder or video decoder) may generate motion information; 0006) for determining a first motion vector in a first reference picture of a video (MV0, Fig. 9) and a second motion vector in a second reference picture of the video (MV1, Fig. 9), the apparatus comprising: 
a processor (one or more processors; 0059); and 
a non-transitory computer-readable medium including computer-executable instructions that, when executed by the processor, cause the apparatus to carry out a method (non-transitory computer-readable medium and execute the instructions in hardware using one or more processors to perform the techniques of this disclosure; 0059) comprising:
obtaining an estimate of the first motion vector (the estimate of the first motion vector (Fig. 9 and 0165-166); 
determining, by performing a search within a search space specified based on the estimate of the first motion vector, the first motion vector (a first candidate motion vector PMV0 that identifies a first template block 144 of a first reference picture 146 (L0 ref); 0165) and determine the first motion vector by performing a search within a search space specified based on the estimate of the first motion vector (Fig. 9 and 0165-166); 
obtaining an estimate of the second motion vector (MV1; Fig. 9);
calculating, (the video coder may add dMV to PMV0 and subtract dMV from PMV1 to generate an MV pair, MV0 and MV1; 0165-66 and the derivation of MV1 based on first motion vector; 0170 and see also figure 10; when the estimation is based on scaling: see paragraphs 131, 138 and figure 5B); and
applying the first motion vector and the second motion vector in association with an inter-prediction operation performed on the picture block ([0095] Motion estimation unit 42 and motion compensation unit 44 perform inter-predictive coding of the received video block relative to one or more blocks in one or more reference frames to provide temporal prediction).
However, Li does not explicitly disclose without performing a search. 
Chuang suggests without performing a search (Two different staring MV sets are generated for two lists. For each MV in one list, a MV pair is generated by composing of this MV and the mirrored MV that is derived by scaling the MV to the other list. For each MV pair, two reference blocks are compensated by using this MV pair. The sum of absolutely differences (SAD) of these two blocks is calculated. The MV pair with the smallest SAD is selected as the best MV pair; 0010).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the motion vector derivation of Li with the mirroring and scaling MV suggested by Chuang. The motivation would be to improve performance or reduce complexity of merge motion vector derivation using the bilateral matching and/or template matching techniques. Chuang at 0002.
 Regarding claim 2, Li, further in view of Chuang, [hereinafter Li-Chuang], suggest all the limitations and motivation of claim 1, as discussed above. Li also suggests adding to the estimate of the second motion vector: the difference between the first motion vector and the estimate of the first motion vector or a function of the difference between the first motion vector or a function of the difference between the first motion vector and the estimate of the first motion vector. (the video coder may add dMV to PMV0 and subtract dMV from PMV1 to generate an MV pair, MV0 and MV1; 0165-66 and Fig. 9: the differential vector is dmv).
Regarding claim 3, Li-Chuang suggest all the limitations and motivation of claim 2, as discussed above. Li also discloses wherein the function includes scaling by a scaling factor (In other words, given two references Ref0 and Ref1 with temporal distance TD0 and TD1 to the current picture, for any MV0 in Ref0, MV1 in Ref1 may be determined scaling MV0; 0171; see also 0065, 68, 132, 136, 137 and Fig. 5B) and/or clipping.
Regarding claim 4, Li-Chuang suggest all the limitations and motivation of claim 3, as discussed above. Li also discloses wherein the value of the scaling factor depends on a ratio between the respective distances of the first reference picture and the second reference picture to the current picture (see the scaling based on the temporal distance of the reference pictures disclosed in paragraph 137 and figure 5B).
Regarding claim 5, Li-Chuang suggest all the limitations and motivation of claim 1, as discussed above. Li also discloses obtaining two reference pictures; selecting the first reference picture from among the two reference pictures; and selecting the second reference picture from among the two reference pictures (the usage of two reference picture is implicit in any video coder since the introduction of B frames; The example of FIG. 9 includes current picture 140 having current block 142 (the block currently being coded), a first candidate motion vector PMV0 that identifies a first template block 144 of a first reference picture 146 (L0 ref), and a second candidate motion vector PMV1 that identifies a second template block 148 of a second reference picture 150. The video coder may apply dMV as an offset to locate a first reference block 152 in search window 154 of first reference picture 146 and to locate a second reference block 156 in search window 158 of second reference picture 150; 0166 and fig. 9 (L0 and L1 )).
Regarding claim 6, Li-Chuang suggest all the limitations and motivation of claim 5, as discussed above. Li also discloses selecting the first picture or the second picture in accordance with the respective first or second picture being referred to, in a bit stream also including the coded picture block of the video, by an index relating to a predefined list of reference pictures among at least two lists of reference pictures (reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture; 0062), wherein a list of reference pictures associates an index with the position of a reference picture with respect to the current picture (the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1); 0064 and Fig. 9, 173, 203).
Regarding claim 7, Li-Chuang suggest all the limitations and motivation of claim 6, as discussed above. Li also discloses selecting the first reference picture, in accordance with the two reference pictures being referred to in the bitstream by an index in the same predefined list of reference pictures, the picture with the highest position in said list of reference pictures (a reference index (with POC value POC.sub.A) to a first reference picture  in reference picture list A (with A being equal to 0 or 1) [i.e., highest position]; 0203).
Regarding claim 8, Li-Chuang suggest all the limitations and motivation of claim 5, as discussed above. Li also discloses selecting, as the first reference picture, the picture that has a lowest temporal layer among the two pictures, wherein a temporal layer of a reference picture indicates a number of pictures that must be decoded to decode the reference picture (the video coder may select the second reference picture by checking all reference pictures in the list B such that POC.sub.B is not equal to POC.sub.A and the absolute value of POC.sub.C−POC.sub.B is the minimal [i.e., lowest]…the video coder may select a picture on the other side having the smallest distance [i.e., lowest] to the current picture; 0203 and 201).
Regarding claim 10, Li-Chuang suggest all the limitations and motivation of claim 5, as discussed above. Li also discloses selecting, as the first reference picture, the picture that has a lowest distance to the current picture (the video coder may select the reference which is temporally closest to the current picture and has a POC other than POC.sub.A; 0203 and 173).
Regarding claim 11, Li-Chuang suggest all the limitations and motivation of claim 5, as discussed above. Li also discloses selecting the first reference picture and the second reference picture such that the estimate of the first motion vector is smaller in magnitude than the estimate of the second motion vector (searching the motion of a block, an MV cost may be included in the matching cost to avoid negative impact by noise. For example, the refinement portion of the motion vector (e.g., difference between the current MV and the search center [i.e., magnitude]), denoted as MVR may be used to calculate the cost. In this example, the cost may be w*(|MVR[0]|+|MVR[1]|), where w is a weighting factor that may be signaled or predefined and MVR[0] and MVR[1] are the two components of MVR. Alternatively, the refined motion vector MV can be used to calculate the cost, e.g., as w*(|MV[0]|+|MV[1]|).; 0208-209).
Regarding claim 12, Li-Chuang suggest all the limitations and motivation of claim 1, as discussed above. Li also discloses determining the estimate of the first motion vector and the estimate of the second motion vector by selecting the estimate of the first motion vector and the estimate of the second motion vector from a set of motion vector candidates based on similarity of a template with a portion of the picture referred to by the respective motion vector candidate (the video coder may apply template matching as a motion information derivation mode. For example, the video coder may apply template matching to derive motion information of a current block by locating a best match between template 124 of current picture and corresponding reference data in reference pictures 126; 0161-62, 165, 168 and Fig. 8).
Regarding claim 13, Li-Chuang suggest all the limitations and motivation of claim 1, as discussed above. Li also  discloses a video decoder (Fig. 3) and determining a prediction block according to a portion of the first reference picture referred to by the first motion vector and a portion of the second reference picture referred to by the second motion vector (Motion compensation unit 72 may generate prediction data based on motion vectors received from entropy decoding unit 70; 0115), obtaining, from the bitstream, the estimation of the first motion vector and the estimate of the second motion vector (During the decoding process, video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20; 0116); reconstructing the current block according to the prediction block (a video decoder typically receives and decodes an encoded bitstream to generate a reconstructed representation of a video sequence including current frame 100 and reference frame 102; 0143 and Fig. 3). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 13.
Regarding claim 14, Li-Chuang suggest all the limitations and motivation of claim 13 in decoder form rather than video encoder form. Li also discloses a video encoder (Fig. 2); and storing the reconstructed block in a memory (Fig. 2 Reference Picture Memory 64). Therefore, the supporting rationale of the rejection to claim 13 applies equally as well to those elements of claim 14.
Regarding claim 15, Li-Chuang suggest all the limitations and motivation of claim 1 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 15.
Regarding claim 16, Li-Chuang suggest all the limitations and motivation of claim 15 in method form rather than computer-readable medium form. Li also discloses a computer-readable medium (tangible computer-readable storage media which is non-transitory; 0242). Therefore, the supporting rationale of the rejection to claim 15 applies equally as well to those elements of claim 16.
Regarding claim 17, Li-Chuang suggest all the limitations and motivation of claim 15, as discussed above. Li also discloses a video coder (Fig. 2). Therefore, the supporting rationale of the rejection to claim 15 applies equally as well to those elements of claim 17.
Regarding claim 18, Li-Chuang suggest all the limitations and motivation of claim 15, as discussed above. Li also discloses a video decoder (Fig. 3). Therefore, the supporting rationale of the rejection to claim 15 applies equally as well to those elements of claim 18.
Regarding claim 19, Li-Chuang suggest all the limitations and motivation of claim 15, as discussed above. Li also discloses a video coder (Fig. 2). Therefore, the supporting rationale of the rejection to claim 15 applies equally as well to those elements of claim 19.
Regarding claim 20, Li-Chuang suggest all the limitations and motivation of claim 15, as discussed above. Li also discloses a video decoder (Fig. 3). Therefore, the supporting rationale of the rejection to claim 15 applies equally as well to those elements of claim 20.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li-Chuang as applied to claim 5, and further in view of He at al., (U.S. Patent Application Publication No. 2017/0289566 A1), hereinafter (“He”) .
Regarding claim 9, Li-Chuang suggest all the limitations and motivation of claim 5, as discussed above. However, Li does not explicitly disclose selecting, as the first reference picture, the picture that has a lowest base quantization value, wherein a base quantization value refers to a quantization value that is common to a picture slice and used for all blocks.
He suggests w selecting, as the first reference picture, the picture that has a lowest base quantization value, wherein a base quantization value refers to a quantization value that is common to a picture slice and used for all blocks (select the motion vector from the reference picture with smaller quantization parameter (high quality)).
Therefore, it would have been obvious at the time the invention was filed to incorporate the motion vector selection as suggested by Li-Chuang with the smaller quantization parameter selection as suggested by He. The motivation would be to use the highest quality for the initial motion vector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 8AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/Alison Slater/Primary Examiner, Art Unit 2487